EXHIBIT 10.67

 

Summary of Director Compensation Arrangements

 

We currently pay each director who is not employed by us or any of our
affiliates (i.e., all of our directors except for our Chairman, Frank F.
Khulusi) an annual retainer of $24,000 (paid quarterly), $2,500 for each board
meeting attended in person and $500 for each board meeting attended by phone,
and $1,000 for each committee meeting attended in person or $500 for each
committee meeting attended by phone. We also pay the chairman of each board
committee an additional annual retainer of $2,500 (paid quarterly) for serving
in such capacity. Directors who are employed by us or any of our affiliates are
not paid any additional compensation for their service on our Board of
Directors. We reimburse each of our directors for reasonable out-of-pocket
expenses that they incur in connection with their service on our Board of
Directors. We have entered into indemnification agreements, a form of which is
attached as an exhibit to the accompanying Annual Report on Form 10-K, with each
of our directors.

 

Our directors are also eligible to participate in our 1994 Stock Incentive Plan,
which is administered by our Compensation Committee under authority delegated by
our Board of Directors. The terms and conditions of option grants to our
non-employee directors under our 1994 Stock Incentive Plan are determined in the
discretion of our Compensation Committee, and must be consistent with the terms
of the 1994 Stock Incentive Plan, which is filed as an exhibit to the
accompanying Annual Report on Form 10-K.

 

The compensation arrangements we have with our directors are reviewed and may be
modified from time to time by our Board of Directors.